394 U.S. 575 (1969)
ROLLERSON
v.
UNITED STATES.
No. 1425, Misc.
Supreme Court of United States.
Decided April 7, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
William H. Allen for petitioner.
Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg, and Roger A. Pauley for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the District of Columbia for further consideration in light of Kaufman v. United States, ante, p. 217.
MR. JUSTICE FORTAS concurs in the disposition of this case but notes that the Court's action does not imply any view as to the merits of any of the petitioner's claims including his assertions as to double jeopardy.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN, and MR. JUSTICE STEWART dissent.